Filed 2/23/21 P. v. Vidales CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C088685

                    Plaintiff and Respondent,                                    (Super. Ct. No. CRF153593)

           v.

 BRANDON RYAN VIDALES,

                    Defendant and Appellant.



         In a trial to the court, defendant Brandon Ryan Vidales was found guilty of several
weapon and drug offenses related to his gang membership. On appeal, he requests we
review the sealed affidavit supporting the search warrant, which includes the evidence
giving rise to his convictions, for discoverable material that would assist him in a motion
to suppress. He further argues he did not knowingly waive his right to a jury trial and
that insufficient evidence established he offered to sell a machine gun and three large-
capacity magazines, and that he committed all the offenses for the benefit of a criminal
street gang.



                                                             1
       We agree in part. The evidence did not establish defendant acted to benefit his
gang when possessing methamphetamine for sale while also possessing a loaded firearm
in public. We reverse the judgment accordingly and otherwise affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       On June 25, 2015, Woodland Police Officers executed a search warrant of
defendant’s parents’ home, his own home, and his car, finding several incriminating
items. At his parents’ home, in a gun safe, officers found a black AR-15 rifle with an
eight-inch barrel and an after-market device in the triggering mechanism allowing the
rifle to fire as a fully automatic weapon. The firearm did not have any manufacturing
marks or a serial number. Because the weapon lacked markings, a gun expert with the
Yolo County District Attorney’s Office believed the weapon was purchased 80 percent
complete, basically consisting of only the lower portion of the weapon. A person then
manufactured the remainder of the weapon by mounting an eight-inch barrel on the lower
portion and drilling a space for a trigger mechanism the person also installed. There was
no evidence in defendant’s parents’ home indicating the AR-15 rifle was manufactured
there. Also in the safe, and capable of fitting into the AR-15 rifle, was a loaded large-
capacity magazine holding 100 rounds. There was also a black canister containing 250
rounds of “steel core ammunition” for the AR-15 rifle.
       Officers also seized from the safe a semiautomatic .45-caliber handgun. This gun
was not registered to defendant or his father. Attached to the top of the handgun’s barrel
was a sighting device, while attached to the bottom was a flashlight. Officers recovered
50 rounds of .45-caliber ammunition compatible with this handgun.
       Officers further seized from the safe a semiautomatic .40-caliber handgun with the
serial number removed. A serial number is commonly removed to hide the identity of a
weapon. Thirteen rounds of loose ammunition as well as a loaded 29-round magazine
compatible with the .40-caliber handgun were also found in the safe.



                                             2
       Additionally, officers found a loaded large-capacity magazine for a nine-
millimeter handgun with 20 rounds of live ammunition in the safe, as well as three “speed
loaders,” which are designed to assist in rapidly reloading revolver-style handguns, each
containing six rounds of live ammunition. Finally, as it pertains to weapons and
ammunition, there were 260 rounds of .38-caliber ammunition capable of fitting into a
revolver.
       Also in the safe, was a red folder appearing to belong to defendant that contained
drawings, news articles, and various other documents from over the years. The drawings
included gang indicia, while the news articles pertained to crimes committed by local
Norteño gang members. Defendant’s mother testified she collected these items over the
course of the last 16 years to remind defendant of the path she did not want him to take.
Officers also recovered a large quantity of money and what mother testified was
defendant’s tax return. This money was given back to defendant following the civil
forfeiture process.
       At defendant’s home, officers found a digital scale on the refrigerator with
remnants of a white substance. In the closet near the front door, officers also found a bag
containing marijuana and numerous empty bags commonly used to package drugs. In
what appeared to be a child’s room, there were envelopes with the names of known
former gang members. In the master bedroom, officers found a red hat with the letter W
and a red jacket with the letter B, both appearing to be gang related.
       In defendant’s car, officers found a loaded .357-caliber revolver and just over 21
grams of methamphetamine, as well as defendant’s cell phone. Upon a later search of
defendant’s cell phone, officers found several photos and videos indicating defendant
belonged to the largest criminal street gang in Woodland -- the Varrio Bosque Norteño




                                             3
subset of the Norteño criminal street gang.1 In the photos and videos, defendant can be
seen with several known Varrio Bosque members, all wearing gang clothing and
displaying gang signs and tattoos. His phone contained several other photos of known
Varrio Bosque members. Defendant also had two gang-related tattoos, including “Nor”
and “Cal” on the back of each calf, and a pair of dice inside of one calf -- one die with
one dot and the other with four to signify the number 14, a number associated with the
Norteño criminal street gang.
       Defendant also communicated with several known gang members on his phone
through text messages and social media. For example, defendant took a screenshot of a
conversation he had with a known Varrio Bosque member, in which the known member
explained he cheated the legal system to get probation instead of prison and any
statements to the contrary were gossip because he was loyal to the gang “till the day I
die.” In another screenshot of a social media conversation with known Varrio Bosque
members, defendant described himself as “#WARREADY” and stated, “Me and my three
brothers will tear this town down and anybody who wants it. #fullys with 100 round
drums, #Glock with 30 sticks, 45 with extended clips, tre pounds that knock your whole
family down on #God . . . , yall don’t want to pistol play.”
       In yet another conversation, this time with an unknown individual, defendant
appeared to be discussing an investigation the Varrio Bosque were conducting into an
affiliated member who testified against active gang members in another jurisdiction. The
conversation appeared to pertain to collecting evidence to justify an assault against the
affiliate; however, the “paperwork” had not come through the appropriate channels to
justify the hit.



1     The parties stipulated the Varrio Bosque Norteño gang was a subset of the
Norteño criminal street gang and constituted a criminal street gang for the purposes of
Penal Code section 186.22.

                                             4
       The gang expert testified the primary criminal activities of the Varrio Bosque were
crimes of violence, drug sales, assaults, and possession and sale of illegal firearms. It is
common in gangs, as well as this one, for guns to be passed around from one gang
member to another. With some exception, gang members who are allowed to possess
firearms will commonly hold them for the gang and then relinquish possession to other
members upon request.
       There were several photos and videos of guns found on defendant’s phone, many
of which appeared to be of weapons seized during the search. One such photo showed
two known Varrio Bosque gang members, one of whom was holding the revolver
recovered from defendant’s car with the sighting device recovered from the safe attached
to it. Another photo depicted three short-barrel, AR-15 rifles, similar to one found in the
safe, with 40-round magazines and foregrips positioned near a placard stating “City of
Trees,” which is sometimes used by the Varrio Bosque to signify their gang and local
affiliation. Also, on a video taken from defendant’s cell phone showing a weapon and
ammunition later seized by police, defendant can be seen with several jars of marijuana
and packages of methamphetamine prepared for sale.2
       During a September 3, 2014, conversation on Facebook with an unknown
individual, defendant said, “I got a plug on something better, but it is pricey.” Then
continued, “Mini AR-15s, fully auto with stock that pulls straight out, four grip laser, and
hundred round drums[3] with all American parts, no serial numbers. Everything illegal.
It’s pricey, though. $1,800 to two grand.” When the individual expressed hesitation,



2     Further evidence of defendant’s drug sale activity was found in a Facebook
conversation with an unknown individual who greeted defendant with language
commonly used among gang members and asked “how much for 4oz.” A photo was also
recovered from defendant’s phone showing a large quantity of pills and a bottle of
codeine syrup with the words “Who need there FIX $$$” typed across it.
3      A “drum” is a type of magazine for a firearm.

                                              5
defendant justified the price because “the guy who builds them takes a risk putting them
together, and they are fully auto.” Further, “there are no serial numbers.” The unknown
individual appeared to want to purchase a legal weapon, to which defendant responded “I
don’t do the legal stuff, but do your thing my dude.”
       On March 14, 2015, defendant texted with multiple individuals, some of whom
were known Varrio Bosque members. The messages appeared to be attempts at rallying
Varrio Bosque members to fight at a park or at someone’s home about a conflict within
the gang. Defendant could not participate because he was watching his children, and
nothing seemed to have come of the conversation. During the conversation, however,
defendant texted he would “bring the toy,” referring to a gun and there were other
references to weapons and attack strategy.
       On April 1, 2015, defendant took a screenshot with his cell phone of a photograph
of an AR-15 rifle with a 100-round magazine attached to it. Also, in the photo were a
subcompact handgun with a magazine sticking out of it, along with other magazines, two
of which held over 20 rounds, and a separate 50 round magazine. Two other firearms and
other ammunition appeared in the photo as well. Written over the photograph in a
typewritten banner appear the words “Everything goin[,] hit me.” The cell phone expert
testified he was able to find the photo on defendant’s phone without the added banner of
text. It appeared as a thumbnail, meaning the image was downloaded from an external
source or the product of a screenshot from that source. When an image appears as a
thumbnail, however, it does not mean the image was not also taken on that phone. It is
possible to download or take an image, add graphics and text, and then take a screenshot
of the resulting image. While the cell phone download provided a lot of information, it
did not recover everything, leaving some doubt about where some of the images came
from or from where the images were sent. No testimony established defendant sent the
image in either of its forms to others. The pistols in the photo were not recovered, but a



                                             6
similar AR-15 rifle, the extended magazines, and other ammunition were recovered from
the safe at defendant’s parents’ home.
       On June 16, 2015, a known Varrio Bosque gang member texted defendant asking
what guns he possessed. Defendant responded, “H.k. 45 two tone with a sleeve that goes
over the barrel its got a green beam with flash light and like a x target thing u look into.
[¶] That glock 40 with the 30 and a beam . . . [¶] . . . And two 357s.” Also around this
time, which was also when officers searched defendant’s property, three other validated
Varrio Bosque gang members in the Woodland area were caught selling short-barrel,
fully automatic AR-15 rifles to different police agencies.
       The gang expert testified that possession of fully automatic weapons and large-
capacity magazines would benefit a criminal street gang because it contributed to the
intimidation the gang exerted to accomplish its crimes. Weapons, especially illegal
weapons, add to the intimidation targeted toward rival gangs and the community,
accomplishing fear. Guns also garner respect for individuals within the gang by elevating
that individual to a higher status.
       Based on this evidence, the court found defendant guilty of “selling or
manufacturing or converting a firearm into a machine gun,” possessing a controlled
substance for sale, four counts of being a felon in possession of a firearm, three counts of
selling large-capacity magazines, possessing a controlled substance while armed, and
carrying a loaded firearm in public. The court also found the gang enhancements
attached to each count true and the firearm enhancement attached to defendant’s
possession of a controlled substance for sale conviction true. The court also found
defendant had previously been convicted of a felony within the meaning of the three
strikes law but struck the prior serious felony conviction enhancement based on the same
conviction. The court sentenced defendant to an aggregate term of 18 years 4 months on
this case.
       Defendant appeals.

                                              7
                                      DISCUSSION
                                              I
         There Is No Discoverable Material Contained In The Warrant Affidavit
       Defendant requests we independently review the search warrant and
accompanying sealed affidavit for discoverable evidence that may support a motion to
suppress. The People concede defendant is entitled to this review.
       “When a defendant seeks to quash or traverse a warrant where a portion of the
supporting affidavit has been sealed, the relevant materials are to be made available for in
camera review by the trial court.” (People v. Gulland (2008) 45 Cal.4th 354, 364;
accord, People v. Hobbs (1994) 7 Cal.4th 948, 963; see Evid. Code, § 915, subd. (b)
[providing for in camera review of confidential information].) “The court should
determine first whether there are sufficient grounds for maintaining the confidentiality of
the informant’s identity. If so, the court should then determine whether the sealing of the
affidavit (or any portion thereof) ‘is necessary to avoid revealing the informant’s
identity.’ ” (Galland, at p. 364; accord, Hobbs, at p. 972.)
       Once the trial court determines the affidavit was properly sealed, it “should
proceed to determine ‘whether, under the “totality of the circumstances” presented in the
search warrant affidavit and the oral testimony, if any, presented to the magistrate, there
was “a fair probability” that contraband or evidence of a crime would be found in the
place searched pursuant to the warrant’ (if the defendant has moved to quash the warrant)
or ‘whether the defendant’s general allegations of material misrepresentations or
omissions are supported by the public and sealed portions of the search warrant affidavit,
including any testimony offered at the in camera hearing’ (if the defendant has moved to
traverse the warrant).” (People v. Galland, supra, 45 Cal.4th at p. 364, quoting People v.
Hobbs, supra, 7 Cal.4th at pp. 975, 974.) We independently review the record and sealed
portion of the affidavit to determine whether there was a “reasonable probability”



                                             8
defendant could prevail on his motion to traverse or quash the search warrant. (Hobbs, at
p. 975.)
       We have reviewed the entire record, including the sealed search warrant affidavit
presented to the trial court in camera. We conclude the trial court did not err in refusing
to unseal the sealed affidavit providing probable cause for issuance of the search warrant
because disclosure of its contents would reveal the identity of the confidential informant.
(People v. Hobbs, supra, 7 Cal.4th at p. 971; People v. Camel (2017) 8 Cal.App.5th 989,
1009 [trial court did not err in refusing to unseal entire search warrant affidavit or in
determining which portions had to remain under seal to protect confidentiality of
confidential informants].)
       Additionally, there is nothing in the sealed search warrant affidavit to suggest the
affiant made any misrepresentations or omissions in applying for the search warrant.
(People v. Hobbs, supra, 7 Cal.4th at p. 977.) The sealed affidavit further provided an
adequate basis to establish the informant’s reliability, and the information provided by
the confidential informant supported the magistrate’s finding of probable cause for
issuance of the search warrant. (Id. at p. 975.) The trial court properly denied the
motions to unseal the search warrant affidavit.
                                              II
                    Defendant Intelligently Waived His Jury Trial Right
       Defendant contends the record lacks any showing he intelligently waived his right
to a jury trial, requiring reversal. We disagree.
                                              A
                                         Background
       At the start of the trial readiness conference, both the prosecution and defense
indicated they had decided to waive a jury trial. The court asked defendant whether he
understood that the court would try his case and defendant answered in the affirmative.
The court then accepted defendant’s waiver of his trial right.

                                              9
       At sentencing, defendant asked to be heard regarding his counsel’s ineffectiveness.
He explained he “never wanted to have a bench trial, but [his attorney] pressured,
conned, and persuaded [him] into doing so by falsely advising [him] that it is [his only]
option of beating some of [his] charges, and that [counsel and the court] have a great
rapport and relationship, so that will play a huge part in [his] trial. [¶] He also explained
to [defendant] and informed [him] that the difference between a bench trial and jury trial
is that when you have a jury trial, the jury can convict [him] on their feelings and
emotions while a bench trial with the judge has to uphold the law and can only convict
[him] on evidence and facts. This is all propaganda, and [he] was misled into believing
that [counsel] had [his] best interest at hand.” Defendant listed several other problems he
had with his attorney’s representation not pertinent to his jury trial waiver.
       Given defendant’s statements, the court scheduled a Marsden4 hearing. At the
Marsden hearing, defense counsel responded to defendant’s concerns. As it pertained to
defendant’s jury trial waiver, trial counsel stated, “I did not feel I pressured [defendant],
though, I could see how he would feel pressure. I did advise him on that. Interestingly
enough, prior counsel, according to his mother, had also advised him to waive jury in
this. The reason was that the sheer number of guns and the connection, however tenuous,
to gangs I felt was going to make such an impression on the jury that [it] would be --
have a tendency to lose focus and be very, very prejudic[ial]. I felt that that was going to
be lessened with a court trial. May have been wrong, but that was my thinking on it and
that’s why we did it. [¶] As far as his statement that I told him I had a special
relationship with you, I never said that. And one of the interesting things that you may
remember, but we did this at sidebar, both [the prosecutor] and I indicated we would only
waive a jury if you handled it. Both sides wanted you to handle it.”




4      People v. Marsden (1970) 2 Cal.3d 118.

                                              10
        The court denied defendant’s Marsden motion and motion for a new trial based on
ineffective assistance of counsel, to the extent defendant moved for such relief.5
                                              B
    The Record Demonstrates Defendant Was Informed Of The Meaning Of A Jury Trial
        A criminal defendant has the constitutional right to a jury trial. (U.S. Const., 6th
Amend.; Cal. Const., art. I, § 16; People v. Sivongxxay (2017) 3 Cal.5th 151, 166.) The
defendant may waive his constitutional right to a jury trial, provided the waiver is
“ ‘knowing and intelligent, that is, “ ‘ “made with a full awareness both of the nature of
the right being abandoned and the consequences of the decision to abandon it,” ’ ” as well
as voluntary “ ‘ “in the sense that it was the product of a free and deliberate choice rather
than intimidation, coercion, or deception.” ’ ” ’ [Citation.] ‘[W]hether or not there is an
intelligent, competent, self-protecting waiver of jury trial by an accused must depend
upon the unique circumstances of each case.’ ” (Sivongxxay, at p. 166.) Our Supreme
Court has “persistently declined to mandate any specific admonitions describing aspects
of the jury trial right.” (People v. Daniels (2017) 3 Cal.5th 961, 992; Sivongxxay, 3 at
p. 167 [“Our precedent has not mandated any specific method for determining whether a
defendant has made a knowing and intelligent waiver of a jury trial in favor of a bench
trial”].)
        In Sivongxxay, our Supreme Court provided guidance for trial courts taking jury
trial waivers. The guidance included “that trial courts advise a defendant of the basic
mechanics of a jury trial in a waiver colloquy, including but not necessarily limited to the
facts that (1) a jury is made up of 12 members of the community; (2) a defendant through



5     Defendant does not argue on appeal his waiver was involuntary, as his trial court
argument implied. Indeed, the trial court accepted counsel’s version of events. What
remains from defendant’s allegations is that defendant discussed with his counsel the pros
and cons of a court trial compared to a jury trial, and he failed to see how the reasons
underpinning those discussions benefited him at trial.

                                              11
his or her counsel may participate in jury selection; (3) all 12 jurors must unanimously
agree in order to render a verdict; and (4) if a defendant waives the right to a jury trial, a
judge alone will decide his or her guilt or innocence.” (People v. Sivongxxay, supra, 3
Cal.5th at p. 169.)
       Our Supreme Court also recommended “the trial judge take additional steps as
appropriate to ensure, on the record, that the defendant comprehends what the jury trial
right entails. A trial judge may do so in any number of ways -- among them, by asking
whether the defendant had an adequate opportunity to discuss the decision with his or her
attorney, by asking whether counsel explained to the defendant the fundamental
differences between a jury trial and a bench trial, or by asking the defendant directly if he
or she understands or has any questions about the right being waived. Ultimately, a court
must consider the defendant’s individual circumstances and exercise judgment in
deciding how best to ensure that a particular defendant who purports to waive a jury trial
does so knowingly and intelligently.” (People v. Sivongxxay, supra, 3 Cal.5th at pp. 169-
170.) The court was careful to emphasize that this “guidance is not intended to limit trial
courts to a narrow or rigid colloquy.” (Id. at p. 170.)
       The test of a valid waiver turns on whether the record affirmatively shows that the
waiver is voluntary and intelligent under the totality of the circumstances. (People v.
Sivongxxay, supra, 3 Cal.5th at p. 167.) We independently examine the record to
determine whether this standard has been met. (People v. Burgener (2009) 46 Cal.4th
231, 241.)
       Defendant relies on Jones and Blanchett. (People v. Jones (2018) 26 Cal.App.5th
420; People v. Blancett (2017) 15 Cal.App.5th 1200.) In these cases, the records did not
affirmatively show the defendants’ jury waivers were intelligent and voluntary. (Jones,
at pp. 435-437; Blancett, at pp. 1204-1207.) In both cases: (1) the waiver colloquies
were limited to asking the defendants whether they agreed to have, or were “okay” with
having, their cases decided by the court rather than a jury; (2) the defendants were not

                                              12
advised of any of the other “significant attributes” or basic “mechanics” of a jury trial;
and (3) the trial courts did not ask the defendants whether they had had sufficient
opportunities to discuss their jury waivers with their counsel. (Jones, at pp. 428, 434,
437; see Blancett, at pp. 1203, 1205-1206.) Additionally, the defendant in Jones had no
prior experience with the criminal justice system. (People v. Jones, supra, 26
Cal.App.5th at p. 437.) Similarly, the record in Blancett did not show the defendant, a
mentally disordered offender facing his first civil commitment proceeding, was “legally
sophisticated” or knew he was entitled to a jury trial. (People v. Blancett, supra, 15
Cal.App.5th at p. 1206.)
       We agree with defendant to the extent he argues the trial court’s colloquy was
sparse and did not inform him of the mechanics of a jury trial. The record as a whole,
however, demonstrates defendant voluntarily and knowingly waived his right to a jury
trial. When describing to the court his counsel’s inadequacies, defendant indicated he
had discussed the pros and cons of choosing a court trial with a judge, over a jury trial.
Specifically, he explained he understood the judge would likely view the evidence in the
context of the law, while a jury would likely view it with bias and emotion. We can
understand this to mean defendant discussed with his attorney what a jury trial consisted
of and why his case would be better suited for a court trial, having his case heard by a
judge alone. Thus, while the waiver colloquy may not have informed defendant of the
basic mechanisms of a jury trial and what that entailed, the record demonstrates his
attorney did.
       Defendant disagrees, arguing we cannot infer he was adequately informed of his
jury trial right simply because he was represented by counsel. We do not infer defendant
was adequately informed because he was represented, we infer he was adequately
informed because defendant said he spoke to his attorney about the tactical implications
of choosing a court trial over a jury trial. This provides the evidence lacking in Jones and
Blancett. (See People v. Jones, supra, 26 Cal.App.5th at pp. 435-437; see also People v.

                                             13
Blancett, supra, 15 Cal.App.5th at pp. 1204-1207.) While counsel did not state on the
record he explained the basic mechanics of a jury trial to defendant, we can infer a
tactical discussion as described by defendant would also include those topics.
       Further, while arguing to the court his counsel was inadequate, defendant
displayed a relatively high level of knowledge regarding the legal system. He cited
specific code sections to the court as well as long-standing legal principles of due process
and the right to effective counsel. Defendant also indicated he was heavily involved in
the strategy of his case by suggesting witnesses, including expert witnesses, and motions.
This was also not defendant’s first encounter with the legal system, having been
convicted of a prior strike-qualifying felony conviction. The whole of the evidence
suggests defendant had a level of legal sophistication such that he knew what the jury
right entailed. Accordingly, the record reflects defendant voluntarily and intelligently
waived his right to a jury trial.
                                                III
                                    Sufficiency Of The Evidence
       Defendant contends the evidence was insufficient to establish he offered to sell a
machine gun and three large-capacity magazines, and did so for the benefit of a criminal
street gang. We agree in part.
       “In assessing a claim of insufficiency of evidence, the reviewing court’s task is to
review the whole record in the light most favorable to the judgment to determine whether
it discloses substantial evidence -- that is, evidence that is reasonable, credible, and of
solid value -- such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Rodriguez (1999) 20 Cal.4th 1, 11.) “The standard of
review is the same where the prosecution relies primarily on circumstantial evidence. (In
re Alexander L. (2007) 149 Cal.App.4th 605, 610.) “ ‘An appellate court must accept
logical inferences that the [trier of fact] might have drawn from the evidence even if the
court would have concluded otherwise.’ ” (People v. Halvorsen (2007) 42 Cal.4th 379,

                                                14
419.) Before a verdict may be set aside for insufficiency of the evidence, a party must
demonstrate “ ‘that upon no hypothesis whatever is there sufficient substantial evidence
to support [the conviction].’ ” (People v. Bolin (1998) 18 Cal.4th 297, 331.) The
sufficiency of the evidence to support an enhancement is reviewed using the same
standard applied to a conviction. (People v. Wilson (2008) 44 Cal.4th 758, 806.)
                                             A
                   Sufficient Evidence Established Defendant Offered To
            Sell A Machine Gun And Its Compatible Large-Capacity Magazine
        Defendant was convicted of offering to sell a machine gun (Pen. Code, § 32625,
subd. (b)), as well as three violations of Penal Code section 32310, which includes among
its prohibitions the offering for sale of a large-capacity magazine. He argues the
evidence does not support the theory he offered to sell the prohibited items. We agree in
part.
        The parties agree the only evidence potentially showing defendant offered to sell a
machine gun and three large-capacity magazines was the image from his cell phone with
the phrase “Everything goin[,] hit me” and the Facebook conversation with an unknown
individual in which defendant indicated he had a “plug” on where to buy a machine gun
with a 100-round magazine.
        We agree with defendant that the photo of multiple firearms and three large-
capacity magazines with the phrase “Everything goin[,] hit me” is insufficient to show he
offered these items for sale. The evidence showed defendant downloaded the unedited
image from an external source and took a screenshot of the image as edited. The expert
explained that although the unedited image appeared on defendant’s phone through an
external source, it could have also been taken on defendant’s phone. It is also possible to
edit an image on a cell phone and take a screenshot of the result. Further, a similar
machine gun and high-capacity magazines to those appearing in the photo were seized
from the safe at defendant’s parents’ home. From this evidence, we can infer that

                                             15
defendant took the photo and composed an advertisement to sell these items, but not that
he sent the advertisement as an offer to sell them.
       The People disagree and argue the evidence is sufficient because it is a more
reasonable inference that defendant sent the edited image to at least one person than
“keeping it hidden on his phone.” Not so. While the expert testified the results of the
cell phone download were incomplete, we cannot infer the existence of an entry that may
not exist without some evidence supporting it. No evidence was introduced showing
another person received the advertisement from defendant or saw it posted on a social
media platform. The fact that some of the weapons appearing in the advertisement were
not recovered from the search, does not necessarily mean defendant relinquished these
items through sale, thus implying the advertisement was sent. The evidence
overwhelmingly suggested defendant kept an arsenal of weapons for ready use by fellow
gang members. Indeed, around the time the advertisement appeared on defendant’s cell
phone, he had two conversations wherein he implied to fellow gang members they could
have access to his arsenal. Because no evidence tends to corroborate the People’s
conclusion defendant sent or posted the advertisement, we believe that conclusion equally
true to its counter -- that defendant kept the advertisement on his phone. Thus, the
finding defendant offered to sell the items in the screenshot on his cell phone was
unsupported by the evidence. (See People v. Sifuentes (2011) 195 Cal.App.4th 1410,
1416-1417[“ ‘ “ ‘[a] finding of fact must be an inference drawn from evidence rather than
. . . a mere speculation as to probabilities without evidence’ ” ’ ”], disapproved on other
grounds in People v. Farwell (2018) 5 Cal.5th 295, 304, fn. 6.)
       As to the Facebook conversation between defendant and an unknown individual in
which defendant indicated he knew where to purchase a machine gun and “hundred
round drums,” we believe that sufficient to establish he offered to sell a machine gun and
a 100-round magazine. During the conversation, defendant showed his extensive
knowledge of the machine gun by listing its characteristics and price, indicating his

                                             16
knowledge extended beyond knowing of a potential source for the machine gun. When
the unknown individual expressed hesitation at purchasing such an expensive weapon,
defendant became a salesman by justifying the price by pointing to the gun’s illegal but
desirable characteristics and the risk involved in its manufacturing. The evidence also
showed defendant possessed a machine gun and large-capacity magazine similar to the
one he described in the conversation and that he was a member of a gang whose primary
criminal activity was the sale of this assault weapon. Taken together, it was reasonable to
infer the “fully auto” weapon and “hundred round drum” defendant offered to the
unknown individual was the machine gun and the 100- round magazine he possessed or
could be sourced from the criminal enterprise in which he participated. Accordingly,
sufficient evidence supports defendant’s convictions for offering to sell a machine gun
(count 1) and the 100-round, large-capacity magazine (count 7).
                                              B
             Sufficient Evidence Supports Defendant’s Convictions Regarding
             The Large-Capacity Magazines Compatible With The Handguns
       Former Penal Code section 32310 provided at the time of defendant’s arrest in
June 2015 that “any person . . . who manufactures or causes to be manufactured, imports
into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, buys, or
receives any large-capacity magazine is” guilty of either a misdemeanor or a felony.
(Stats. 2013, ch. 728, § 1.) Other than the conviction for the 100-round magazine, we
concluded defendant offered to sell, he was also convicted of two other offenses under
this section based on the large-capacity magazines found in the safe.
       The People argue those convictions are supported by the evidence because the
statute prohibits the receiving of a large-capacity magazine, in addition to its sale, and the
evidence, at a minimum, established defendant received the large-capacity magazines
before putting them in the safe. Defendant counters the evidence was insufficient under
this theory because receiving and purchasing large-capacity magazines became illegal in

                                              17
January 2014 (compare Stats. 2013, ch. 728, §1 to Stats. 2012, ch. 43 § 107), and the
prosecution did not establish he received or purchased the large-capacity magazines after
the prohibition was enacted. We agree with defendant. The evidence established
defendant was a long-time member of the Varrio Bosque gang and often possessed
firearms and large-capacity magazines. Given this evidence, it is not clear he received or
purchased the large-capacity magazines after 2014 when the statute prohibited such
conduct.
       The evidence, however, does show defendant kept the two large-capacity
magazines for sale. During defendant’s Facebook conversation where he offered to sell
an automatic assault weapon and its compatible large-capacity magazine, defendant
indicated he had access to other illegal weapons to sell. Defendant further manifested an
intent to sell these particular large-capacity magazines by composing an advertisement to
sell them. Considered with defendant’s participation in the illegal weapons trade, the
evidence sufficiently established defendant kept the large-capacity magazines for the
purposes of selling them. Thus, the evidence shows a violation of former Penal Code
section 32310 as it pertains to the large-capacity magazine compatible with the .40-
caliber handgun (count 8) and the large-capacity magazine compatible with a nine-
millimeter handgun (count 9).
                                            C
           Sufficient Evidence Supports Most Of Defendant’s Gang Enhancements
       Defendant contends insufficient evidence established he committed all the
offenses for the benefit of a criminal street gang. We agree sufficient evidence did not
establish defendant acted for the benefit of a criminal street gang when he possessed
methamphetamine for sale or when he possessed a loaded firearm in public and while in
possession of drugs. We disagree as to defendant’s other contentions.




                                            18
                                              1
                                       Applicable Law
       The “enhancement set forth in [Penal Code] section 186.22[, subdivision ](b)(1)
does not . . . depend on membership in a gang at all. Rather, it applies when a defendant
has personally committed a gang-related felony with the specific intent to aid members of
that gang.” (People v. Albillar (2010) 51 Cal.4th 47, 67-68.) To prove the crime was
“gang related,” the prosecution need only prove one of three alternatives: the crime was
committed “(1) for the benefit of, (2) at the direction of, or (3) in association with a
gang.” (People v. Morales (2003) 112 Cal.App.4th 1176, 1198, italics omitted.)
“Second, there must be evidence that the crimes were committed ‘with the specific intent
to promote, further, or assist in any criminal conduct by gang members.’ ” (People v.
Rios (2013) 222 Cal.App.4th 542, 561.)
       The prosecution may rely on expert testimony regarding criminal street gangs to
establish a gang enhancement. (People v. Vang (2011) 52 Cal.4th 1038, 1048.) “A gang
expert’s testimony alone[, however,] is insufficient to find an offense gang related.
[Citation.] ‘[T]he record must provide some evidentiary support, other than merely the
defendant’s record of prior offenses and past gang activities or personal affiliations, for a
finding that the crime was committed for the benefit of, at the direction of, or in
association with a criminal street gang.’ ” (People v. Ochoa (2009) 179 Cal.App.4th 650,
657; accord, People v. Albillar, supra, 51 Cal.4th at p. 63.) “[P]urely conclusory and
factually unsupported opinions” that the charged crimes are for the benefit of the gang
because committing crimes enhances the gang’s reputation are insufficient to support a
gang allegation. (People v. Ramirez (2016) 244 Cal.App.4th 800, 819-820.)
       Defendant relies on four cases to illustrate this point. First, in Rios, a jury found
the defendant guilty of carrying a loaded firearm in a vehicle and unlawful taking of a
vehicle, finding the gang enhancement allegations attached to those crimes true. (People
v. Rios, supra, 222 Cal.App.4th at p. 545.) An officer saw the defendant driving a car,

                                              19
which was later determined to have been stolen, and pulled the vehicle over based on a
cracked windshield. (Id. at pp. 547-548.) Because the defendant, the vehicle’s sole
occupant, did not have a driver’s license, the officer decided to impound the car. (Ibid.)
During an inventory search, the officer found gang-related paraphernalia and a loaded,
unregistered gun wrapped in a T-shirt under the front passenger seat. (Id. at p. 548.)
Defendant admitted to gang membership and association during the booking process but
denied membership at trial. (Id. at p. 549-550, 554.) “[T]here was no evidence that any
victim in this case or anyone in the local community knew defendant was a gang
member, was affiliated with a gang, or was acting with a gang purpose.” (Id. at p. 573.)
The gang expert in Rios testified as to the value and uses of a gun, especially an
unregistered gun that “cannot be traced back to the gang member.” (Id. at pp. 550, 553.)
It was his opinion that “a gang member with a firearm promotes, furthers and assists
felonious conduct by other gang members.” (Id. at p. 553.) The appellate court held this
testimony and the evidence presented insufficient because “in a case such as this, where
the defendant acts alone, the combination of the charged offense and gang membership
alone is insufficient to support an inference on the specific intent prong of the gang
enhancement” because “[o]therwise, the gang enhancement would be used merely to
punish gang membership.” (Id. at pp. 573-574.)
       Also pertaining to the specific intent element, defendant points to Ramon. (People
v. Ramon (2009) 175 Cal.App.4th 843.) In Ramon, the defendant, a gang member, was
stopped by police in his gang’s territory while driving a stolen truck. A fellow gang
member was his passenger, and an unregistered firearm was found under the driver’s
seat. (Id. at pp. 846-847, 849.) The prosecution’s gang expert testified at trial that the
stolen truck and the unregistered firearm could be used to commit gang crimes. (Id. at
pp. 847-848.) He offered an opinion that possession of a gun and driving of a stolen
truck in gang territory therefore benefited the gang and that the perpetrators of these
offenses would intend to promote the gang. (Id. at p. 848.) The expert testified stolen

                                             20
trucks and firearms were “tools” the gang needed to commit other crimes. (Ibid.) The
appellate court concluded this insufficient to prove the defendant had the specific intent
to promote, further, or assist criminal conduct by gang members because no facts beyond
the defendant’s gang membership, association, and location informed the expert’s
opinion as to the crimes charged. (Id. at p. 852.) “While the People’s expert’s opinion
certainly was one possibility, it was not the only possibility. And, as stated ante, a mere
possibility is not sufficient to support a verdict.” (Id. at p. 853.)
       Ochoa, on the other hand, pertains to the sufficiency of the evidence to support the
gang benefit element of the gang enhancement. (People v. Ochoa, supra, 179
Cal.App.4th at p. 652.) There, the defendant, a gang member, acted alone in committing
a carjacking with a shotgun. (Id. at p. 653.) The offense had not occurred in the
defendant’s gang’s territory. (Id. at p. 662.) A divided Fourth District found the
evidence insufficient to sustain the benefit element of the gang enhancements attached to
defendant’s carjacking and felon in possession of a firearm convictions. “[N]othing in
the circumstances of the instant offenses sustain[s] the expert witness’s inference that
they were gang related.” (Id. at pp. 661-662.) “[The gang expert’s testimony] was based
solely on speculation, not evidence. An appellate court cannot affirm a conviction based
on speculation, conjecture, guesswork, or supposition.” (Id. at p. 663.)
       In Perez, we concluded the evidence supporting both prongs was lacking. (People
v. Perez (2017) 18 Cal.App.5th 598, 610.) There, the defendant, a “validated and heavily
tattooed [Norteño] gang member,” shot four students at a college party. (Id. at pp. 601-
603.) There was no evidence, however, he was accompanied by a fellow gang member
or the shooting took place in gang territory. (Id. at pp. 601, 609.) In response to the
prosecutor’s hypothetical question (id. at p. 609), the gang expert testified the shooting
benefited the Norteños because “ ‘[the shooting]’s going to instill fear in anybody who
knows about that shooting occurring’ ” and “ ‘[t]hat fear is going to be now attributed to
the reputation of the Norteños’ ” (id. at p. 610). The evidence, though, undermined his

                                               21
opinion: the defendant did not wear gang clothing, did not yell gang epithets, and did not
throw gang signs; the defendant’s tattoos were not visible; and the partygoers did not
know about the defendant’s gang affiliation. (Id. at pp. 609, 613-614.)
                                               2
            Sufficient Evidence Supports The Gang Enhancements, Except For
  Those Attached To The Convictions Concerning Items Seized From Defendant’s Car
       Defendant argues his case is similar to the above examples because no evidence
linked his conduct with his gang, except the expert’s speculation and assumptions.
Starting with defendant’s offer to sell the machine gun and its compatible large-capacity
magazine, defendant argues the evidence is insufficient to show the offenses were gang
related or that his specific intent was to assist any specific criminal conduct. Not so.
       In addition to defendant’s offer to sell and his gang membership, the evidence
corroborated the gang expert’s testimony gun sales were a primary criminal activity of
the Varrio Bosque and defendant’s engagement in that activity was gang related. At the
time of defendant’s arrest, three other Varrio Bosque members were arrested for offering
to sell short-barrel machine guns similar to the one defendant owned. One of them was
Javier Moreno, a person featured in multiple videos on defendant’s cell phone
proclaiming his loyalty to defendant’s gang.
       Further, defendant possessed the same type of weapon those members possessed
and offered to sell the weapon nine months before his fellow gang members were arrested
for similar conduct. This leads to the reasonable inference defendant and his fellow gang
members sourced multiple weapons to sell as a gang. Indeed, a photo from defendant’s
cell phone confirms this inference. The photo of three short-barrel assault weapons
(similar in appearance to the machine gun seized from the safe) next to gang
paraphernalia (the “City of Trees” placard) suggested defendant had access to multiple




                                             22
machine guns through his gang membership. Thus, evidence beyond defendant’s gang
membership and the crime itself established the offer to sell was associated with the
Varrio Bosque’s criminal activity of illegally selling machine guns and that defendant
intended his conduct to assist in that criminal venture. Because the evidence links
defendant’s offer to sell the machine gun and compatible large-capacity magazine to the
Varrio Bosque in this way, we need not address whether the evidence established the
Varrio Bosque’s reputation for violence was benefited through this conduct as well.
       Unlike the offer to sell the machine gun and its compatible magazine, the evidence
did not corroborate the gang expert’s testimony the Varrio Bosque also sold drugs as a
primary criminal activity. No evidence established other members were engaged in drug
sales, nor did the videos or photos from defendant’s cell phone link defendant’s drug
sales to his gang. True, his possession of drugs was heavily linked to his possession of
guns, but these videos do not show defendant flashing gang signs or calling out gang
names. The only evidence indicating defendant’s drug sales were gang related was a
single communication where an unidentified individual asks defendant for drugs while
referring to him by a commonly used gang term. This evidence reasonably established
that one of defendant’s clients was a gang member, but not that defendant sold drugs as
part of the larger Varrio Bosque criminal network and benefited the gang through his
conduct. Because no evidence corroborated the expert’s opinion defendant’s sale of
methamphetamine was gang related, let alone that he sold drugs with the specific intent
to benefit the Varrio Bosque, insufficient evidence supports the gang enhancement
attached to that conviction.
       The evidence is also insufficient to support the enhancements attached to
defendant’s convictions for possessing a loaded firearm in public and while possessing
methamphetamine. These convictions, as well as the possession of methamphetamine




                                            23
with intent to sell, were based on the search of defendant’s car after he arrived at work.
While the expert testified gun possession benefits a gang’s reputation for violence and
strikes fear in the community, we share the concerns of the cases cited by defendant in
that there is no evidence specific to defendant showing his possession of this loaded
firearm in public and while in possession of methamphetamine benefited his gang. (See
People v. Perez, supra, 18 Cal.App.5th at pp. 613-614; People v. Rios, supra, 222
Cal.App.4th at pp. 573-574; People v. Ramon, supra, 175 Cal.App.4th at pp. 852-853;
People v. Ochoa, supra, Cal.App.4th at p. 663.) No evidence showed defendant shared
his gang affiliation in the workplace, let alone that anybody actually knew of his
membership or possession of guns and methamphetamine. Thus, no evidence
corroborates the expert’s testimony the Varrio Bosque’s reputation was enhanced by
defendant’s possession of a loaded firearm at the time of his arrest. Further, we have
already concluded the evidence was insufficient to establish defendant’s possession of
methamphetamine for purposes of sale was gang related, thus we cannot conclude his
possession of a loaded firearm would benefit the gang by protecting the product sold as
its criminal activity. Accordingly, insufficient evidence supports the gang enhancements
attached to defendant’s convictions for possessing a loaded firearm in public and while in
possession of methamphetamine.
       Outside of the primary criminal activities of the Varrio Bosque, the gang expert
testified it was common among gang members to share weapons for use in criminal
activities. Usually, the member with the shortest criminal record or risk of being caught
would store the guns for shared use. Ample evidence established this was true for
defendant. Defendant’s father testified defendant stored defendant’s weapons at his
(defendant’s father’s) home because defendant was not allowed to own them. Despite
not keeping the weapons in his home, defendant had unfettered access to them, which the
evidence established he then offered to his fellow gang members. When promoting his
gang’s reputation for violence on social media, defendant indicated the handguns in the

                                             24
safe, along with their compatible large-capacity magazines, were available to his
“brothers” to wage war. During a text message conversation with multiple gang
members, defendant offered other weapons for use while planning a potential assault to
solve an internal gang conflict.6 Similarly, during a text conversation, defendant listed
his weapons when a fellow Varrio Bosque member inquired what “toys” he owned, as if
taking inventory of available firearms. Further, photos on defendant’s cell phone show
he allowed his fellow gang members to possess the weapons at least for photos. Taken
together, the evidence established defendant was willing to share possession of his guns
with his fellow Varrio Bosque members for the purpose of committing criminal activities,
like the assault to resolve a gang conflict or for purposes of intimidating the community
as shown in defendant’s Facebook posts and various photos on his cell phone. Thus,
evidence beyond defendant’s gang membership and the expert’s testimony linked his
possession of the firearms in the safe and his car to the Varrio Bosque. Accordingly,
sufficient evidence supports the gang enhancements attached to those convictions.
                                      DISPOSITION
       The gang enhancements attached to defendant’s conviction for possessing
methamphetamine for sale (count 2) and possessing a loaded firearm while in possession
of methamphetamine (count 10) and while in public (count 11) are stricken. The
judgment is otherwise affirmed. The trial court shall prepare a modified abstract of




6       Defendant argues this conversation should not stand for the proposition he was
willing to loan his guns to fellow gang members because no evidence confirms his offer
was genuine given nothing came of the conversation. He contends his excuse he could
not participate in an assault because he was watching his children could have been cover
for his true intent to not get involved. Defendant’s interpretation is but one interpretation.
Another, and more reasonable interpretation, is exactly what defendant said -- he wanted
to bring his weapons to assist his gang in the assault but could not because he was
watching his children.

                                             25
judgment and forward a certified copy of it to the Department of Corrections and
Rehabilitation.



                                                /s/
                                                Robie, Acting P. J.



We concur:



/s/
Murray, J.



/s/
Krause, J.




                                           26